Citation Nr: 1621069	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected lumbar spine disability.

2.  Entitlement to an initial compensable disability evaluation for the service-connected bilateral eye disability.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from September 1978 to August 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran is appealing the initial ratings that were assigned for the service-connected lumbar spine and bilateral eye disabilities.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In March 2016, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher initial ratings for the service-connected lumbar spine and bilateral eye disabilities and the issue of entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and those three issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the appellant's currently diagnosed right knee chondromalacia is etiologically related to his service.

2.  The evidence is in relative equipoise as to whether the appellant's currently diagnosed left knee chondromalacia is etiologically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chondromalacia of the right knee have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for chondromalacia of the left knee have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the disposition as to the claims for service connection for right and left knee chondromalacia, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with those claims constituted harmless error.

II.  Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he incurred a bilateral knee disorder during his active service.  He testified at his March 2016 Board videoconference hearing that he had experienced knee problems in service and that he had received treatment for his knees in service.  He indicated that he had injured his knees in the course of his duties as an airplane mechanic which involved jumping off of aircraft.  

Review of the appellant's service medical treatment records reflect that he sought treatment for complaints of knee pain in July 1988.  At that time, he complained of his knees popping and his knees were noted to be a "chronic problem."  On physical examination, testing for patellar grinding was positive.  The clinical assessment was chondromalacia patella (CMP).  The appellant underwent a service separation examination in May 1990.  The examiner rendered a diagnosis of mild degenerative joint disease (DJD) in both knees.

The appellant was afforded a VA medical examination in May 2010; the examiner reviewed the claims file.  The appellant described a gradual onset of bilateral knee pain in service that he correlated to his rigorous training and work activities.  The examiner stated that the service medical treatment records verified treatment for bilateral knee strain.  On physical examination, crepitation was present in both knees.  Subpatellar tenderness was also present in both knees.  Radiographic examination revealed the presence of corticated calcifications superior to the left patella that were likely related to prior injury to the patellar tendon.  The examiner rendered a diagnosis of bilateral chondromalacia and opined that the chondromalacia was less likely than not related to service because the service medical treatment records did not document findings consistent with an intra-articular injury.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The competent medical evidence of record indicates that the appellant's report of progressive knee pain starting in service and continuing to the present has been attributed to a bilateral knee disorder diagnosed as chondromalacia.  A diagnosis of chondromalacia was rendered in July 1988, when the appellant was on active duty.  The May 1990 service separation examination also noted the existence of bilateral knee pathology, although that pathology was incorrectly diagnosed as mild degenerative joint disease.  The May 2010 VA examination also yielded a diagnosis of bilateral chondromalacia, but the examiner opined that there was no nexus to service.  However, the examiner failed to note the 1988 in-service diagnosis of bilateral chondromalacia.

For these reasons, the Board finds that evidence for and against these service connection claims is at least in relative equipoise on the question of whether the currently diagnosed bilateral chondromalacia was causally related to the service.  Resolving reasonable doubt in favor of the appellant, the Board finds that service connection for a right knee disorder and a left knee disorder is warranted. 


ORDER

Service connection for right knee chondromalacia is granted.

Service connection for left knee chondromalacia is granted. 


REMAND

A determination has been made that additional evidentiary development is necessary. Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The appellant's claims were addressed in a statement of the case (SOC) issued in November 2012.  The SOC stated that a review of the May 2011 notice of disagreement and the evidence listed in the September 2010 rating decision had been performed.  However, review of the evidence of record reveals that no VA medical treatment records dated after March 2010 are included in the evidence of record.  In addition, no private medical treatment records dated after September 2009 have been included in the evidence of record.

Therefore, VA is on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the case is in remand status, VA must obtain all VA inpatient and outpatient treatment records for the period from March 2010 onward.  In addition, all outstanding private medical treatment records dated after September 2009 should be obtained.

Review of the evidence of record reveals that the appellant was last afforded a VA orthopedic examination that included specific examination of his thoracolumbar spine in May 2010 - nearly six years ago.  He was last afforded a VA eye examination in July 2010 - also nearly six years ago.  The appellant has indicated in written statements and in his March 2016 hearing testimony that these disabilities are worse.  Therefore, additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377(1994). 

Finally, turning to the claim for service connection for headaches, the appellant testified at his March 2016 Board videoconference hearing that he thought his headaches were related to his reaction to stressful situations.  He also contends that his headaches are etiologically related to his service-connected psychiatric disability.  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection is warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The RO has not analyzed the appellant's service connection claim with consideration of the theory of secondary service connection to include by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  The evidence of record at this time does not delineate whether or not the appellant's claimed headaches are related in any way to his service-connected psychiatric disability or to any other service-connected disability.  

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The RO has not yet discussed the theory of secondary service connection to include via aggravation.  This must be addressed on remand. 

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain from the appellant the names and addresses of all VA, government and private physicians or chiropractors and/or medical facilities that have provided him with any treatment for his claimed conditions since September 2009, and secure all available relevant reports not already of record from those sources.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a VA examiner to determine the nature, severity, and extent of his current thoracolumbar spine pathology.  

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner must identify objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  The examiner must note the range of motion for the thoracolumbar spine in degrees and should state what is considered normal range of thoracolumbar spine motion.  The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine must be described in detail.  

The examiner must describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must be requested to describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is requested to specify the frequency and duration of any "periodic flareups" and the effect the service-connected back disability has upon appellant's daily activities.  The examiner must identify symptoms due to disc disease in the back and describe the nerve(s) affected, or seemingly affected by any documented nerve root compression.  The symptoms must be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions or periods of incapacitation).  

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a VA examiner to determine the nature, severity, and extent of the service-connected bilateral choroiditis.  

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

Any studies deemed necessary by the examiner to be able to properly evaluate the Veteran's eyes should be performed.  If such studies are conducted the results must be discussed.

The examiner must:

      a)  Describe in detail all current symptoms, to include impairment of visual acuity or field loss, pain, rest requirements, and/or episodic incapacity of each eye. 

      b)  State the length of time during each twelve-month period since July 2010 that the Veteran has had incapacitating episodes due to his eye disability, if any.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

      c)  Measure corrected and uncorrected central visual acuity for distance and near for each eye based on the Snellen's test type or equivalent.  Visual fields must also be obtained for both eyes, if applicable.  The examiner must state if the Veteran is blind in either eye. 
      
      d)  State the extent to which the Veteran's complaints about his eyesight are related to presbyopia or other nonservice-connected eye disorder.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a VA examiner in order to determine the nature, onset date, and etiology of the appellant's claimed headaches.  

The entire claims file must be reviewed.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

The examiner must consider the results of the examination and the information in the claims file, to include the Veteran's lay statements and assertions, to provide an opinion as to the onset date and etiology of the Veteran's claimed headaches.  The examiner must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

      a) What is the specific diagnosis?

      b) When was the identified disorder initially manifested? 

      c) Is the identified disorder at least as likely as not caused by the Veteran's service?

      d) Is the identified disorder at least as likely as not caused by the Veteran's service-connected psychiatric disability or other service-connected disability (bilateral eyes, bilateral shoulders, lumbar spine and bilateral knees)? 

      e) Is the identified disorder at least as likely as not aggravated by the Veteran's service-connected psychiatric disability or other service-connected disability (bilateral eyes, bilateral shoulders, lumbar spine and bilateral knees)? 

If the examiner concludes there was aggravation, the examiner must indicate what portion/percentage of the current pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the headaches specified above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to some incident of the Veteran's service or to any service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed headache disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of each VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2.  

8.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include whether a separate evaluation is warranted for radiculopathy of the thoracolumbar spine and whether service connection (direct, secondary and aggravation) is warranted.

9.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


